Name: 2006/852/EC: Council Decision of 28 November 2006 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Banka Slovenije
 Type: Decision
 Subject Matter: Europe;  accounting;  monetary economics;  personnel management and staff remuneration
 Date Published: 2006-11-29; 2007-08-01

 29.11.2006 EN Official Journal of the European Union L 331/19 COUNCIL DECISION of 28 November 2006 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditor of Banka Slovenije (2006/852/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2006/14 of the European Central Bank of 9 October 2006 to the Council of the European Union on the external auditors of the Banka Slovenije (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) Pursuant to Article 1 of Council Decision 2006/495/EC of 11 July 2006 in accordance with Article 122(2) of the Treaty on the adoption by Slovenia of the single currency on 1 January 2007 (2), Slovenia now fulfils the necessary conditions for the adoption of the euro and the derogation in favour of Slovenia referred to in Article 4 of the 2003 Act of Accession (3) should be abrogated with effect from 1 January 2007. (3) Following the abrogation of the derogation for Slovenia, the Governing Council of the ECB recommended that the Council approve Deloitte & Touche revizija d.o.o. as external auditors for the Banka Slovenije for the financial years 2007 and 2008, starting from the financial year 2007. (4) It is appropriate to follow the Recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (4) accordingly, HAS DECIDED AS FOLLOWS: Article 1 The following paragraph shall be added to Article 1 of Decision 1999/70/EC: 13. Deloitte & Touche revizija d.o.o. is hereby approved as the external auditors of the Banka Slovenije for the financial years 2007 and 2008. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) OJ C 257, 25.10.2006, p. 19. (2) OJ L 195, 15.7.2006, p. 25. (3) OJ L 236, 23.9.2003, p. 33. (4) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2006/476/EC (OJ L 188, 1.7.2006, p. 7).